Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 10, 2021

                                      No. 04-21-00223-CV

                           IN THE INTEREST OF A.G., A CHILD,

                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019PA02472
                              John D. Gabriel Jr., Judge Presiding


                                         ORDER
        This is an accelerated appeal of the trial court’s order terminating appellant S.A.’s
parental rights. This appeal is required to be brought to final disposition within 180 days of the
date the notice of appeal is filed. TEX. R. JUD. ADMIN. 6.2.

        The trial court signed an order of termination on May 6, 2021. S.A.’s notice of appeal
was due to be filed on May 26, 2021. See TEX. R. APP. P. 26.1(b). S.A.’s notice of appeal was
filed on May 28, 2021. A motion for extension of time to file the notice of appeal is due on June
10, 2021. See TEX. R. APP. P. 26.3. Although S.A. filed a notice of appeal within the fifteen-day
grace period allowed by Rule 26.3, she did not file a motion for extension of time. (The father,
S.G., timely filed his notice of appeal.)

         A motion for extension of time is necessarily implied when an appellant, acting in good
faith, files a notice of appeal beyond the time allowed by Rule 26.1 but within the fifteen-day
grace period provided by Rule 26.3 for filing a motion for extension of time. See Verburgt v.
Dorner, 959 S.W.2d 615, 617 (Tex. 1997) (construing the predecessor to Rule 26); see also In re
K.A.F., 160 S.W.3d 923 (Tex. 2005) (noting Verburgt’s application in parental termination
cases). However, the appellant must offer a reasonable explanation for failing to file the notice of
appeal in a timely manner. See id.; TEX. R. APP. P. 26.3, 10.5(b)(1)(C).

        It is therefore ORDERED that S.A. file, no later than June 17, 2021, a response
presenting a reasonable explanation for failing to file the notice of appeal in a timely manner. If
S.A. fails to respond within the time provided, her appeal will be dismissed. See TEX. R. APP. P.
42.3(c).



                                                     _________________________________
                                                     Lori I. Valenzuela, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of June, 2021.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court